STATE OF MICHIGAN

                             COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    November 13, 2014
                 Plaintiff-Appellee,

v                                                                   No. 316763
                                                                    Wayne Circuit Court
MARK DOMINIQUE GIVENS,                                              LC No. 13-001911-FH

                 Defendant-Appellant.


Before: WHITBECK, P.J., and FITZGERALD and MURRAY, JJ.

PER CURIAM.

         The court convicted defendant of malicious destruction of police or fire department
property, MCL 750.377b, and assaulting, resisting or obstructing a police officer, MCL
750.81d(1).1 The court sentenced defendant as an habitual offender, MCL 769.10, to concurrent
jail terms of six months for each of the convictions. Defendant appeals as of right. We affirm.

        Police officers responded to defendant’s home to investigate a report of domestic
violence. The officers arrested defendant and subsequently placed him in the police car. Once
inside the car, defendant began kicking the windows and door inside the police car, causing
damage to the metal protective sheeting of the vehicle. In finding defendant guilty of malicious
destruction of police property, the trial court stated:

         [Officer] Tervino described the actions [defendant] took as mule kicking at the
         windows that resulted in the bending of the wire screening that surrounded the
         window. As a result the car was out of service for a period of time – an unknown
         period of time as well as the amount of damage to the car is unknown at this
         point. [Defendant] described it as bopping, but indicated that it was the same
         position; with both feet as [Officer] Tervino had indicated.

                  There’s no question that the first element; the property belonged to
         someone else. It belonged to the City of Ecorse. The – [Officer] Tervino did
         testify that he attempted to pull the wire screening and was unable to do so. So I


1
    The court found defendant not guilty of domestic violence, MCL 750.81(2).


                                                -1-
       believe that the second element, has been met in terms of the – there was damage
       done. The third element is that Defendant did this knowing it was wrong and had
       the intent to damage or destroy the property.

               I think there’s no question that the Defendant knew that it was not
       something he should be doing. He indicated he was angry and was lashing out
       although he said he didn’t kick it with as much force as [Officer] Tervino
       suggested. The fact that even after being [tasered] he continued to do it would
       indicate an intent to cause damage. So I find that he is guilty on Count I, the
       malicious destruction of fire or police property.

        Defendant contends that the trial court’s findings of fact were clearly erroneous and that
his conviction of malicious destruction of police property conviction is against the great weight
of the evidence. We disagree.

        “In actions tried on the facts without a jury . . . the court shall find the facts specially,
stated separately its conclusions of law and direct entry of the appropriate judgment.” People v
Wardlaw, 190 Mich. App. 318, 320; 475 NW2d 387 (1991), quoting MCR 2.517(A)(1). With
respect to a bench trial, appellate review of the findings of fact is for clear error. People v
Gistover, 189 Mich. App. 44, 46; 472 NW2d 27 (1991). A finding is clearly erroneous if, after a
review of the entire record, this Court is left with a definite and firm conviction that a mistake
has been made. Id. Deference should be given to the trial court’s assessment of the weight of
the evidence and the credibility of the witnesses. People v Kanaan, 278 Mich. App. 594, 619; 751
NW2d 57 (2008), citing People v Wolfe, 440 Mich. 508, 514-515; 489 NW2d 748 (1992).

        The essential elements of malicious destruction of police property are that the defendant
did (1) willfully and maliciously destroy or injure, (2) personal property belonging to the police
department. People v Fox, 232 Mich. App. 541, 553; 591 NW2d 384 (1998). “Willfully and
maliciously” requires a specific intent to injure or damage property. People v Culp, 108 Mich
App 452, 458; 310 NW2d 421 (1981). “[B]ecause it can be difficult to prove a defendant’s state
of mind on issues such as knowledge and intent, minimal circumstantial evidence will suffice to
establish the defendant’s state of mind, which can be inferred from the evidence presented.”
Kanaan, 278 Mich. App. at 622.

        Both Officer Tervino and defendant testified that defendant repeatedly kicked the back
windows of the police car with both feet. Officer Tervino testified that the metal protective
sheeting of the vehicle was damaged. Defendant admitted that he was tasered twice by Officer
Copeland while he was inside the police car. Although defendant provided self-serving
testimony that he “bopped” the windows and had no intent to cause damage, this Court will not
interfere with the trier of fact’s role of determining the weight of the evidence or the credibility
of witnesses. Kanaan, 278 Mich. App. at 619, citing Wolfe, 440 Mich. at 514-515. Given the
evidence presented, and the fact finder’s role of assessing the credibility of witnesses, the trial
court’s finding that defendant had the intent to destroy police property when he repeatedly
kicked the windows of the police car was not clearly erroneous. The verdict is not against the
great weight of the evidence as the evidence does not preponderate so heavily against the verdict



                                                -2-
that it would be a miscarriage of justice to allow it to stand. People v Gadomski, 232 Mich. App.
24, 28; 592 NW2d 75 (1998).

       Affirmed.

                                                          /s/ William C. Whitbeck
                                                          /s/ E. Thomas Fitzgerald
                                                          /s/ Christopher M. Murray




                                              -3-